Citation Nr: 1617544	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to a total rating disability rating for non-service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1994 to February 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of a total disability rating for pension purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran was noted to have had a right ankle sprain prior to service, but no right ankle disability was noted on examination for entry into active duty.  

2.  The Veteran had mild bilateral ankle sprains while on active duty, which resolved prior to separation from service.  

3. A right ankle disability has not been demonstrated at any time since the mild ankle sprain noted in service, and has not been manifested at any time since the Veteran's separation from service.  

4.  The Veteran had left ankle surgery in 2008 that is not shown to be related to the mild ankle sprain in service.  


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A chronic left ankle disability was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in November 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for Bilateral Ankle Disability

The Veteran contends that service connection should be established for bilateral ankle disability that had its onset during service.  He asserts that he sprained each of his ankles while on active duty and that he has had ankle pain since his discharge from service.  It is pointed out that he had surgery on his left ankle in 2008.  

Review of the Veteran's STRs shows that on examination at entry into active duty the Veteran reported that he had sustained a sprain of the right ankle several months earlier.  On examination, it was noted that the ankle was stable and strong with no limitations.  As such, the Board finds that a right ankle disability did not preexist his period of service.  

STRs show that in January 1995, the Veteran was treated for a right ankle strain in January 1995 and that he twisted his left ankle in February 1995.  He was treated for bilateral ankle pain in June 1995 at which time a bilateral ankle sprain was assessed.  In July 1997, he was again treated for a right ankle disability.  On examination for consideration for discharge from service in October 1997, a history of bilateral ankle sprain was noted.  Clinical evaluation of the lower extremities at that time was normal.  

Treatment records from a prison medical facility show that the Veteran was treated in January 2008 for bilateral ankle instability.  At that time, he underwent a left ankle stabilization procedure.  In February 2008, examination showed the ankle to be stable to stress.  An ankle brace for six weeks was planned.  In March 2008, his ankles were noted to be stable.  He refused surgery on the right ankle.  

An examination was conducted by VA in November 2010.  At that time, the Veteran's medical records and claims folder were reviewed.  It was noted that the Veteran had had episodes of mild bilateral ankle sprains on active duty, with no specific treatment given other than NSAIDS and a profile.  The course since onset was "stable."  In 2008 he had surgery on the left ankle for lateral collateral ligament repair.  He had done fairly well since that time.  Examination revealed tenderness and instability of the left ankle.  There was pain with active motion on the left side.  X-ray studies showed evidence of prior surgery on the left, with the right ankle being within normal limits.  After examination and review of the records, the examiner rendered diagnoses of status post bilateral ankle sprains on active duty, grade I; and ligament injury of the left ankle in 2007, surgically repaired in 2008.  The examiner was asked to render a medical opinion regarding whether the Veteran's current ankle problem related to any occurrence while on active duty.  The examiner opined that any current ankle disorder was not caused by or a result of bilateral grade I ankle sprains in 1995.  The rationale was that there were two insignificant sprains on active duty to both ankles, neither of which caused any lasting effect.  There apparently was a significant injury in 2007 causing lateral ligament damage, which was surgically corrected in 2008.  

The record shows that the Veteran sustained ankle sprains of each ankle during service that were considered mild in nature by the VA examiner who reviewed the record.  While he had additional difficulties of the left ankle only several years after his separation from service, he has not manifested any right ankle disability since his discharge from service.  During his hearing on appeal in November 2015, the Veteran testified that he had actually sustained an injury of the right ankle, rather than the left, but the medical record shows that he had surgery on the left ankle while he was in prison.  As such, his testimony is not considered to be wholly credible.  There were no symptoms of a right ankle disability and no diagnosis of a right ankle disability on examination for separation from service, in post-service treatment records, or on examination by VA in 2010.  

As such, the evidence is not sufficient to establish the presence of a chronic right ankle disability during service, and there is no evidence of any complaints or findings of a chronic right ankle disability since service.  In this regard, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any chronic right ankle disability, nor has he submitted any medical or credible lay evidence describing his right ankle symptomatology.  The 2010 VA examination showed no complaints or findings with respect to the right ankle.  As such, the evidentiary requirement of demonstrating a current diagnosis for a right ankle disability has not been satisfied.  38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

Regarding the Veteran's left ankle disability, the record shows that the Veteran had an ankle sprain in service that was described by the VA examiner who reviewed the record in 2010 as mild.  No disability of the left ankle was found on examination prior to separation from service in October 1997.  The next indication of a left ankle disability is when the Veteran  underwent surgery on the left ankle approximately ten years after his separation from active duty.  The matter was referred to an examiner to ascertain whether there was the possibility of a medical nexus between the incident in service and disability for which surgery was performed in 2008.  In 2010, the examiner specifically stated that no relationship existed.  The rationale was that there was essentially an acute ankle sprain in service that had no relationship with the disability noted ten years later.  As such, there is no medical  nexus evidence between the in-service symptoms and the disability demonstrated after service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a left ankle disability is denied.  


REMAND

The remaining issue on appeal is entitlement to a permanent and total disability rating for pension purposes.  The records shows that the Veteran was denied pension benefits as a result of his incarceration in accordance with 38 C.F.R. § 3.366.  In September 2014, he was released on parole.  Therefore, a denial based upon his incarceration is no longer appropriate.  The Veteran has not been afforded a general medical examination to ascertain the extent and severity of his nonservice-connected disabilities.  It is further noted that the medical treatment records during the Veteran's incarceration show that the Veteran displayed psychiatric symptoms while in prison.  As such, a mental disorders examination is also shown to be appropriate.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA general medical and mental disorders examinations to ascertain the nature and extent of his nonservice-connected disabilities.  The examiners should render an opinion regarding the extent to which the disabilities interfere with his ability to obtain or maintain substantially gainful employment.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


